Citation Nr: 0713849	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  02-12 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1. Whether the original rating for service-connected 
residuals of prostate cancer with radical prostatectomy was 
proper. 

2. Entitlement to an initial rating higher than 10 percent 
for service-connected residuals of prostate cancer with 
radical prostatectomy.


WITNESS AT HEARING ON APPEAL

Veteran and G.H.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1968 to April 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 2001, by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

In December 2002, the veteran testified at a hearing before 
the undersigned Veterans Law Judge. A transcript of the 
hearing is of record.

In a decision in October 2005, the Board denied the veteran's 
claims.  The veteran, then represented by counsel, appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In January 2007, the Secretary 
of VA and the veteran's attorney filed a Joint Motion for an 
order to vacate and remand the Board's decision.  

In an Order, dated in January 2007, the Court granted the 
parties' Joint Motion, vacated the Board's decision, and 
remanded the case for compliance with the instructions in the 
Joint Motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In August 2003, the Board remanded the case for further 
development to include affording the veteran a VA examination 
by an urologist. 



The record shows that the veteran was scheduled for VA 
examinations in May 2004 and January 2005.  Each time, it was 
noted that the examination had been cancelled due to the 
veteran's failure to report for the examination.  The record 
contained a different address for each examination.  In the 
Joint Motion, the parties instructed the Board to determine 
whether the veteran received notice of the examinations. 

Accordingly, the case is REMANDED for the following action:

1. Determine whether the veteran was 
properly notified of the scheduling of the 
VA examinations in May 2004 and January 
2005.    

2. Ask the veteran to provide private 
medical records, if any, to support his 
claim for increase, or with his 
authorization assist the veteran in 
obtaining any private medical records he 
identifies as pertinent to the claim.

3. Schedule the veteran for a VA 
examination by an urologist to determine 
the current level of disability, including 
evidence of any local recurrence of cancer 
or evidence of voiding dysfunction.  The 
claims folder must be reviewed by the 
examiner prior to the examination.

The RO should document notification to the 
veteran of the scheduling of the 
examination, as well as any failure, if 
any, to appear for the examination.  

4.  After the above has been completed, 
adjudicate the claim.  If the 
determination remains adverse, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.





The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




